              Case 2:20-mj-00483-NJK Document 3 Filed 02/12/21 Page 1 of 1




 1
 2
 3
 4
 5
 6                              UNITED STATES DISTRICT COURT
 7                                      DISTRICT OF NEVADA
 8
 9           In the Matter of the Search of:                Case No.: 2:20-mj-00483-NJK
10           Black Apple iPhone Cellular Phone                         ORDER
             with a Green Case and Associated
11           with Telephone Number (732) 551-
             6292 currently secured with LVMPD
12
13         On June 10, 2020, the undersigned issued a search and seizure warrant in this matter. To
14 date, the Government has not provided a return. Accordingly, no later than February 26, 2021, the
15 Government is hereby ORDERED to provide a return to the chambers of the undersigned
16 providing an inventory of property taken, if any.
17         The Clerk’s office is INSTRUCTED to deliver a copy of this order to the United States
18 Attorney’s Office. It appears that the assigned Assistant United States Attorney is Christopher
19 Burton.
20         IT IS SO ORDERED.
21         Dated: February 12, 2021
22                                                             ______________________________
                                                               Nancy J. Koppe
23                                                             United States Magistrate Judge
24
25
26
27
28

                                                   1
